In a few weeks’ time, it will be 60 years 
since the proclamation of the Universal Declaration of 
Human Rights. And here we find ourselves at the 
midpoint in the application of our strategies for the 
attainment of the Millennium Development Goals 
(MDGs). 
 The Universal Declaration of Human Rights 
bears witness to the determination to leave us a better 
world than the one known by our fathers’ generation — 
a generation that suffered, struggled, defeated 
totalitarianism and condensed its aspirations for 
freedom and prosperity in that text. The Millennium 
Development Goals reflect the will, no less 
determined, of our generation to confront extreme 
poverty once and for all, so that we may leave to our 
  
 
08-51851 24 
 
children a world without millions of human beings 
suffering from hunger and poverty on a daily basis. 
 Together, the observance of human rights and the 
attainment of the Millennium Development Goals are 
perhaps the most noble aspirations ever envisioned by 
humanity, and the most devoted to the dignity of 
individuals. 
 Just by that fact alone, we can say that, despite all 
of the suffering deliberately caused by human beings 
over the last decades, during that time we have learned 
and we have made progress. We can feel satisfied that 
we have identified and broadened the horizons of 
human beings on our planet. We can feel satisfied by 
that, but by no means should we be complacent. 
 There is no room for complacency because if we 
look at the horizon for the MDGs, as we have for 
human rights, the conclusion would be the same: the 
results are still far from fulfilling our aspirations, 
precisely because those aspirations retain all of their 
value, and even grow in value, with the passage of 
time. 
 Ten years ago, at the commemoration of the 
fiftieth anniversary of the adoption of the Universal 
Declaration of Human Rights, President Nelson 
Mandela recalled that poverty is an offence against the 
Declaration and is the result not of any force of nature, 
but rather of the action or non-action by human beings, 
in particular those in leadership positions in politics, 
the economy and other areas of human activity. 
 Aware of that responsibility, eight years ago 
Member States undertook the unique effort, in historic 
terms, to alleviate poverty for millions of people 
worldwide. I wish to make my opinion clear that we 
have not progressed as we should have or as we 
planned. However, the needs are the same or even 
greater than they were when we agreed the Millennium 
Development Goals eight years ago. 
 Mr. Tanin (Afghanistan), Vice-President, took the 
Chair. 
 If we are to attain the Millennium Development 
Goals by 2015, we cannot just sit back. We cannot 
blame our failure to meet our obligations on the 
economic situation. We cannot use any circumstance as 
an excuse to avoid honouring our commitments. It is a 
question not only of adhering to irreplaceable ethical 
standards, but of making responsible efforts towards 
stability and international equality. 
 We must also work urgently to establish a new 
world financial order that would prevent the recurrence 
of situations like that we are currently experiencing. It 
is also urgent that we continue to fight with 
determination against the hunger and poverty that 
cause millions of people to suffer unacceptably and 
continue to be a source of conflict and migratory 
pressures that are difficult to control. 
 I am speaking on behalf of a country — Spain — 
that is making great efforts of solidarity in its 
cooperation policies. Over the past four years, Spain 
has been the State with the highest increase in its 
official development assistance; our goal is to reach 
0.7 per cent of our gross national income by 2012. 
Spanish society offers that commitment in response to 
the current food crisis. 
 My country believes that the best way to reaffirm 
the full value of the Universal Declaration of Human 
Rights and to keep 2015 firmly in view is to strengthen 
the historical connotation of each. That connotation is 
nothing less than the exaltation of human dignity as 
both an impregnable wall against arbitrariness and 
despotism and as a curb against extreme poverty. 
 A few weeks ago, on behalf of the Government of 
Spain, I made a proposal that I would like to reiterate 
today. The year 2015 should be designated as the year 
of a universal moratorium on the death penalty. That 
would be a first step towards its abolition. I call upon 
representatives of countries that still include capital 
punishment in their legal system to support the 
measure and to participate in a process of reflection on 
the meaning of that punishment inflicted by States. It 
might seen utopian to aspire to achieve the full 
enjoyment and universal recognition of human rights 
and the eradication of extreme poverty in the course of 
a single generation, but those goals are not utopian and 
never will be. Utopias are often simply premature 
truths. We must not delay or dismiss them with 
resignation or blind selfishness. Moreover, it is only by 
setting off down that road that we can work towards 
the just, secure and cooperative international order that 
we all wish to see. 
 The effects of the international financial crisis 
that began one year ago are spreading throughout most 
developed and less developed economies, and could 
affect the achievement of the Millennium Development 
Goals. There is a risk that the poorest countries will 
end up suffering even more because of improper 
 
 
25 08-51851 
 
practices in the richer countries. The financial crisis 
has conclusively demonstrated the need to reconsider 
economic environments that are immune to regulation 
and governmental supervision. We already know what 
speculation in the crucible of deregulation can lead to. 
Today, it is more important than ever to stress the role 
of institutions and Government in rationalizing the 
markets and their instrumentality in serving the real 
needs of families, the well-being of individuals and 
their education, health care and social cohesion.  
 At the national level, the State protects markets 
from their own excesses. The global market lacks 
similar institutions to develop control and supervision 
functions. We need to revise the rules and institutions 
of the world economy. We need a common vision for 
the establishment of a new international financial legal 
system. We have to learn from our mistakes, and do so 
quickly and in a spirit of cooperation. 
 My Government would like to contribute actively 
to forging that new international financial order. We 
will promote and support an agreement that contains 
definite commitments to supervision, transparency and 
early warning by national institutions; ensures the 
flexible capacity of those institutions to provide 
liquidity and countercyclical reserves of capital to the 
markets in moments of need; and strengthens the role 
of international financial bodies. 
 Prosperity for our peoples is possible only if there 
is international peace and security. Peace and security 
will be possible only through effective multilateralism 
based on respect for and the safeguarding of 
international law. For my country, there is no other way 
to imagine international order. Four years ago in this 
very same Hall, I proposed an alliance of civilizations 
with the objective of building bridges between 
different cultures and breaking down the walls of 
misunderstanding. Today, I am satisfied to note that the 
initiative promoted by Spain and Turkey has been fully 
endorsed by the United Nations, and enjoys the support 
of a Group of Friends made up of 90 States and 
international organizations. 
 The world can hope for peace only when dialogue 
and understanding of basic values that respect diversity 
are elevated above intolerance and fundamentalism.  
 Spain will continue to assert this conviction in all 
forums where our contribution is or can be relevant — 
including, first and foremost, at the United Nations. We 
will do so not only because it is the best way to stress 
the key desires of Spanish society, but also because we 
want to shoulder our responsibility for bringing about 
the just, secure, caring international order in which we 
believe.  
 The capacity for human progress cannot be 
questioned. The thirst for discovery and innovation, the 
desire to go beyond ourselves, opens the door for 
meeting human needs every day in all areas. It is a 
question of placing this immense creative force in the 
service of those values on which human dignity is 
based, eliminating arbitrariness, injustice and all forms 
of discrimination, starting with those that women have 
so unfairly endured throughout history. We cannot 
stop; we cannot give up.  
 In the United Nations, with a rational attitude, 
with the hope engendered by our common values, we 
can launch an era of world prosperity and unity. For 
that, we need coordination, not unilateral action. 
Development must be sustainable and not uncontrolled. 
We need permanent political dialogue. We should not 
give in to old temptations or new cold wars. We have 
to eradicate extreme poverty and denounce the 
selfishness of the richest. We need the United Nations. 
We need all men and women to know that their dignity 
is dependent on the dignity of their peers.  
 Above all, hundreds of millions of people in 
Africa, Latin America and Asia need us: that must be 
the basic purpose of our endeavours. Spain is 
committed to those endeavours and will fulfil its 
historic duty to eradicate extreme poverty around the 
world. This generation can do it; this generation must 
do it. 